Title: To George Washington from Philip John Schuyler, 21 May 1781
From: Schuyler, Philip John
To: Washington, George


                        
                            Dear Sir
                            Saratoga May 21st 1781
                        
                        I had the honor to write Your Excellency about two hours ago since which the person whose
                            Intelligence was transmitted me with their letter of  the 15th inst., has sent me the Inclosed No. 1. and No.
                            2, the deserter mentioned in the latter is the one whose Information I transmitted this Morning-- Besides what he said to
                            Bell and Partlo, who are both Tories I find that he has been with one other notoriously disaffected and with one whom he
                            beleives to be so, to both of which he has declared that the British & Royalists at Crown point and Tyondaroga
                            amounted to four thousand and that they would shortly appear here and on the Mohawk river.
                        No. 3 is an original letter from Ethan Allen; there is little probability that the Enemy would declare any
                            Intentions they might have with regard to me & the persons he mentions, and It appears to me only as an
                            Introduction to the last paragraph of his letter, whether he is sincere to whether he Intended to  me relax from any enquiries which he may inspect I am prosecuting I know not. I am
                            Dear Sir with perfect respect and affection Your Excellencys Obedt Humble Servant
                        
                            Ph: Schuyler
                        
                        
                            A man who has found as he say’d four Brass mortars asked me what reward he might
                                Expect, unable to Inform him and he unwilling to discover without some certainty, I promised him twenty five dollars,
                                and any thing more your Excellency might allow, he has since taken up one of five Inches which will be sent down and
                                expects to raise the others as soon as the waters (which are now very much out) shall Subside, as I
                                have no money permit me to Intreat Your Excellency to order him payments, the man
                                    thinks he shall be able to find three brass feild pieces of which he also had
                            Information.
                        
                     Enclosure
                                                
                            
                                Sir
                                Bennington 15th May 1781
                            
                            A flag which I sent last fall to the British Commanding Officer at Crown point and which were there
                                detained near one month on their Return gave me to understand that they at several different times threatned to
                                Captivate your person, said that it had been in their power to have taken some of your family the last Campain, but
                                that they had an Eye to your self.
                            I must Confess that Such Conversation before my flag, seams rather flummery than real premedicated
                                design. However that there was Such Conversation I do not dispute which you will make such Improvement of as you see
                                fitt.
                            I shall Conclude with Assuring your Honor that Notwithstanding the late reports or rather Surmises of my
                                Corrisponding with the Enemy to the prejudice of the united States it is wholly without foundation. I am Sir with due
                                Respect your Honours Most Obet Hume sert 
                            
                                Ethan Allen

                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                Saratoga 21 May 1781
                            
                            on my Return to the frontier I found to my Surprise that Mr Serwood was not Gone but one Gillerew
                                    Conducted the Recrutes then Colected seven in Number of them and one Day last week 1 Skout and
                                Thomas Loveless who had been to Palmertown met in the Scotch pattin and went off with their Recrutes 23 in Number both
                                parties went by the west side of Lake George Sherwood Expected to march the same Road last Night his Number
                                    Unknown whether John Gillis is Going with him or not I Cant still understand I was Informd
                                yesterday by a friend to goverment that there is a party of 4 or 500 Loialests and Indians that is gone to the South
                                west of albany to begin this burning and that there is fifteen hundred More now at Ticonderoga
                                which are to Come in by the way of Palmertown on the same business and that Albany and Skenestown
                                is thier main Object Saratoga Barracks Included this last Inteligence was brought to Kingsbury by one Mr Shipman from
                                Cambridge who says he knows of 3 boats Landing men Since Sherwood some of which parties are gone to
                                    Livingston Mannor and the Rest pretty well Downwards all Recruiting matters are said to goe
                                on with the grants in the same Stupid Road they Did.
                            the Desarter that Come in last Night I Understand has told many Diferent Stories on the Road to
                                    Some Bell, he says there is 4 Sail of Shiping at Crown point and a Draft from Every Core in
                                Canady and their Troops and Loialists Amount to 7 or 8000 and to Partlo a Much Less Number and to Others I Larn he
                                tells quite Different.

                        
                        
                    